             Case MDL No. 2966 Document 65 Filed 12/16/20 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: XYREM (SODIUM OXYBATE)                                                            MDL No. 2966
ANTITRUST LITIGATION



                                        TRANSFER ORDER


       Before the Panel: Plaintiff in an action pending in the Southern District of New York moves
under 28 U.S.C. § 1407 to centralize this litigation in that district. The litigation consists of
movant’s action and five actions pending in the Northern District of California, as listed on the
attached Schedule A. The Panel has been notified of two potentially-related actions. 1

        The parties’ positions on centralization differ. Plaintiffs in four of the five California actions
support centralization in the Northern District of California, while plaintiff in the fifth action
supports centralization in the Southern District of New York. Defendants2 filed a joint response
arguing that the Panel should centralize the actions only if their 28 U.S.C. § 1404 motions to transfer
the California and New York actions to the District of New Jersey are denied. If any of the Section
1404 motions are denied, defendants support centralization in the District of New Jersey.

        After considering the arguments of counsel,3 we find that these actions involve common
questions of fact, and that centralization in the Northern District of California will serve the
convenience of the parties and witnesses and promote the just and efficient conduct of this litigation.
These actions share multiple factual issues arising from allegations that the Jazz defendants, which
manufacture and distribute Xyrem, a narcolepsy drug, executed an anticompetitive scheme to impair
and delay generic competition in the market for sodium oxybate oral solution. Plaintiffs allege that
this scheme culminated in payoffs to Jazz’s would-be generic competitors that constitute unlawful
market allocation agreements and anticompetitive reverse payments. Centralization will eliminate


        1
                These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
        2
              Responding defendants are Jazz Pharmaceuticals plc, Jazz Pharmaceuticals, Inc., Jazz
Pharmaceuticals Ireland Limited, Hikma Labs Inc., Hikma Pharmaceuticals USA Inc., Roxane
Laboratories, Inc., West-Ward Pharmaceuticals Corp., Eurohealth (USA), Inc., Amneal
Pharmaceuticals LLC, Lupin Ltd., Lupin Pharmaceuticals Inc., Lupin Inc., and Par Pharmaceutical,
Inc.
        3
               In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel
heard oral argument by video conference at its hearing session of December 3, 2020. See Suppl.
Notice of Hearing Session, MDL No. 2966 (J.P.M.L. Nov. 16, 2020), ECF No. 58.
             Case MDL No. 2966 Document 65 Filed 12/16/20 Page 2 of 3




                                                  -2-

duplicative discovery, the possibility of inconsistent rulings on class certification, Daubert motions,
and other pretrial matters, and conserve judicial and party resources.

         Defendants’ request that the Panel await the resolution of their pending Section 1404 transfer
motions is not well-taken, given the circumstances of this litigation. The outcome of that motion
practice is uncertain, as is the timing of the two courts’ rulings. See In re Zetia (Ezetimibe) Antitrust
Litig., 325 F. Supp. 3d 1369, 1371 (J.P.M.L. 2018). Furthermore, especially given the substantial
potential damages at issue, additional tag-along activity seems likely. Id.

        We select the Northern District of California as the transferee district. The first five actions
are pending in that district. In addition, defendant Jazz Pharmaceuticals has an office in the district,
and thus relevant documents and witnesses likely will be located there. Judge Lucy H. Koh, to
whom we assign the litigation, is an experienced transferee judge. We are confident that she will
steer this litigation on a prudent course.

        IT IS THEREFORE ORDERED that the action listed on Schedule A and pending outside
the Northern District of California is transferred to the Northern District of California, and, with the
consent of that court, assigned to the Honorable Lucy H. Koh for coordinated or consolidated
pretrial proceedings.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                         Karen K. Caldwell
                                                               Chair

                                        Catherine D. Perry                  Nathaniel M. Gorton
                                        Matthew F. Kennelly                 David C. Norton
                                        Roger T. Benitez                    Dale A. Kimball
        Case MDL No. 2966 Document 65 Filed 12/16/20 Page 3 of 3




IN RE: XYREM (SODIUM OXYBATE)                                MDL No. 2966
ANTITRUST LITIGATION


                                   SCHEDULE A

          Northern District of California

     NEW YORK STATE TEAMSTERS COUNCIL HEALTH AND HOSPITAL FUND v.
           JAZZ PHARMACEUTICALS, INC., ET AL., C.A. No. 3:20-04056
     CITY OF PROVIDENCE, RHODE ISLAND v. JAZZ PHARMACEUTICALS PLC,
           ET AL., C.A. No. 3:20-04064
     BLUE CROSS AND BLUE SHIELD ASSOCIATION v. JAZZ PHARMACEUTICALS,
           INC., ET AL., C.A. No. 3:20-04667
     GOVERNMENT EMPLOYEES HEALTH ASSOCIATION, INC. v. JAZZ
           PHARMACEUTICALS, INC., ET AL., C.A. No. 3:20-04671
     UFCW LOCAL 1500 WELFARE FUND v. JAZZ PHARMACEUTICALS, INC.,
           ET AL., C.A. No. 3:20-04725

          Southern District of New York

     A.F. OF L. - A.G.C. BUILDING TRADES WELFARE PLAN v. AMNEAL
           PHARMACEUTICALS LLC, ET AL., C.A. No. 7:20-06003
